Citation Nr: 0733274	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for disability of the 
left thigh (claimed as numbness).

2. Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
that denied service connection for a disability of the left 
thigh (claimed as numbness) and low back disability.

Service connection is in effect for scar, residuals of cyst, 
left lower leg, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral defective 
hearing, rated as noncompensably disabling.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2006.  A transcript of the 
hearing is associated with the claims file.

The case was remanded by the Board in January 2007 for 
development to include acquisition of VA and Social Security 
Administration (SSA) records; these were subsequently 
obtained and are now in the file.

The Board notes that in a document in early 2006 notifying 
the VA of his withdrawal of his then current pending appeal 
as related to his back, the veteran indicated he wanted to 
pursue the issue of an increased rating for his hearing loss; 
that issue has not yet been addressed by the VARO and is not 
part of the current appeal.  Such matter is referred to the 
RO for appropriate action.  

However, there was also some question as to the intent of the 
veteran with regard to withdrawal.  The development requested 
on remand was completed, a SSOC issued, and the case returned 
to the Board.  Thereafter, on October 16, 2007, the Board 
solicited the assistance of his representative who contacted 
the veteran via the VARO, and clarified that the veteran does 
not wish to withdraw either issue from current appellate 
status and the issues remain as shown on the front page of 
this decision.


FINDINGS OF FACT

1.  There is no competent evidence of any left thigh 
disability during service or for many years thereafter, nor 
is there competent evidence that the veteran's current left 
thigh disability manifested by numbness was caused due to 
service or aggravated by his service-connected residuals of a 
cyst disability.

2.  There is no competent evidence of any back disability 
during service or for many years thereafter, nor is there 
competent evidence that the veteran's current back disability 
was caused as a result of service or aggravated by his 
service-connected residuals of a cyst disability.
 

CONCLUSIONS OF LAW

1.  Service connection for a left thigh disability manifested 
by numbness, to include as secondary to service connected 
cyst disability, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).   

2.  Service connection for a low back disorder, to include as 
secondary to service connected cyst disability, is not 
warranted.  38 U.S.C.A. §§ 1110,  5107; 38 C.F.R. §§ 3.303, 
3.310 (2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The veteran filed an initial claim for pension and service 
connection for a back and left thigh disorder in 2003, 
shortly after receiving notice of the VARO grant and 
associated rating relating to his service connected cyst 
disability [as well as the rating for that disability].  
Letters from the VARO notifying the veteran of VCAA 
requirements were sent in September 2003 and February 2004.  
In February 2004, the VARO deferred the claims for service 
connection for the back and left thigh disorders (as well as 
deferred the rating for the cyst and granted nonservice-
connected pension benefits).  In April 2004, the VARO denied 
the claims for service connection for the back and left thigh 
disorders and continued the 10 percent rating for his cyst 
disability.  The veteran was so informed in a letter in May 
2004.  [In a rating in August 2004, service connection was 
also denied for diabetes mellitus, type II].

His notice of disagreement was filed with regard to the back 
and left thigh disabilities in December 2004 and January 
2005.  A SOC was issued in April 2005.  The veteran's 
Substantive Appeal, a VA Form 9, was filed in May 2005.  

[Rating action by the VARO granted service connection for 
defective hearing in February 2006 and assigned a 
noncompensable rating.  Service connection was granted by the 
VARO for tinnitus in rating in April 2006 and a 10 percent 
rating assigned.].  Thereafter, a SSOC was issued on the 
herein concerned issues in June 2006.  After the Board remand 
was completed, additional SSOC's and correspondence were 
provided. 

By way of VCAA communications, the veteran has been notified 
that VA would obtain pertinent data to include VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit more evidence, to include any in his possession.  The 
Board finds that the content of the information provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although all VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.

Neither has the veteran suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance; on the contrary, he has demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date."). 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date or 
increased rating, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  The RO 
provided appropriate notice in January 2007, and those 
matters are rendered moot since the claims for service 
connection are denied herein.  Thus, the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders, supra.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 
 
II.  Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a).  Also, 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, supra, for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service- connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice- connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although we have an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Background and analysis

Service medical records including entrance and separation 
examinations show no complaints or clinical evidence of back 
disability or left thigh disorder manifested by numbness.  
The original record relating to the incident for which he has 
service connection show that he had a pimple on his left pre-
tibial region and apparently picked it; it became infected, 
was debrided and after care for some minor associated 
symptoms, healed well.  The procedures involved did not 
involve deep debridement or other care accessing other than 
most superficial nerve endings at the skin levels, all of 
which healed and at separation, he showed only a healed scar 
from the cyst on his left leg.

Private treatment records from April 1973 show that the 
veteran had been admitted after being involved in an 
automobile rollover accident, and experiencing a number of 
injuries including compound fracture of the left tibia and 
fibula.  The record states that because of the seriousness of 
the injury to the left lower extremity, he had local 
debridement, packing and placement in a long cast.  The 
hospital report showed that he developed some irritation in 
the left lateral popliteal and proximal tibial areas which 
caused blistering, some skin ecchymosis ad "probably 
producing some peroneal nerve neuritis".

On VA examination in November 1973, he was found to have 
residuals of the auto accident.  In a rating action in 
January 1974, service connection was denied for a pension 
based on the fact that his current disabilities were not 
permanent; those disabilities included the healing left leg 
fractures and the resultant 2" shortening of the left leg.

On VA examination in February 2002, the veteran complained of 
some left lower extremity weakness.  The history given to the 
examiner at that time related to having had an infection in 
service for which he had surgery, and which he said had given 
him deformity and weakness.  [He mentioned the post-service 
auto accident only in the context of other injuries.].  His 
leg deformity was noted as well as diabetes with purported 
sensory changes.  On a subsequent VA evaluation in December 
2002, again based on a history similar to that described 
above, the examiner felt that the combined in-service and 
post-service accidents had caused his current left leg 
complaints.

A statement was received in 2002 from a longtime associate of 
the veteran who recalled that after service, he had been 
bothered by a leg injury which bothered him in walking.

VA clinical notations from October 2003 are of record showing 
a history similar to that given before and stated above.  The 
examiner noted that he had no records from the initial in-
service incident, but he could have had peroneal damage.  He 
did note that he had had a subsequent left leg fracture which 
caused other problems including a possible neuropathic pain.  
It was felt that his multiple joint complaints including in 
the hips and back could be at least partially explained by 
his prior incidents.

Because of the information cited above, the adjudication of 
the case was deferred pending further opinion.  A written 
opinion is of record dated in March 2004 to the effect that 
the veteran's primary problems were related to his post-
service left tibia/fibula fractures, although he had some 
localized dysesthesias in the area of the original 
cellulitis.  [The latter findings were considered in the 
grant of the 10 percent rating forth cyst scar residuals]  
The examiner opined that the veteran's current left foot 
sensory changes were not due to his cellulitis in service nor 
diabetes; and that the left hip and any other degenerative 
changes were unrelated to his left leg cellulitis in service.

Pursuant to the Board's remand action, SSA records were 
obtained and are in the file.  Similar clinical findings are 
found therein to those identified above including many copies 
of the VA records already cited.  Also of record is the VA 
examination report dated in March 2004 and a similar report 
dated in March 2006 which showed visible shortening of the 
left leg for which he wore an elevated shoe.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
either a low back or left thigh disability described as 
numbness (other than otherwise considered under the rating 
assigned for his cyst scar residuals). 

It is helpful for clarity sake that the original records are 
of record from the veteran's in-service cellulitis incident 
including as cited above in detail.  There was no deep 
peroneal damage at that time of any kind, nor back or left 
thigh involvement.  On the other hand, several years after 
service, the veteran was in an auto accident, again, complete 
and clear-cut records for which are in the file, at which 
time he experienced a number of injuries including a 
fractured left tibia/fibula from which he not only had 
shortening but apparent peroneal damage.  He has had problems 
ever since with both, and has also since developed back 
problems with some possible radiation.  

The only qualified medical opinions which even remotely 
suggest that some of his current left thigh or back problems 
may be due to service are those which are based on his 
inaccurate history in which he perhaps inadvertently confuses 
the injury and treatment in service with the injury and 
treatment following the post-service auto accident.  The 
history is clearly proven false since the records for both 
incidents are in the file for comparison.

In any event, those tentative medical opinions were not 
credible as the history was entirely inaccurate; and they 
were not supported by the clinical information either before 
the examiners at the time nor in the record then or since.   
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding an 
opinion based on a history supplied by the veteran lacks 
credibility only if the history is inaccurate).  Those 
opinions in which either the history was not inaccurate or 
the records were available are all contrary to the veteran's 
claim.

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's opinion that his claimed disabilities were 
caused by or aggravated in military service is entitled to 
minimal probative weight.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Even recent judicial refinements of 
that Espiritu premise would not benefit the veteran in this 
case, given the nature of the evidence of record herein.  
See, e.g., Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that lay statements may 
be competent to support a claim as to lay-observable events 
or lay-observable disability or symptoms).

VA decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence.  Decision makers have discretion to accept 
or reject pieces of evidence, provided that sufficient 
reasons and bases are set forth explaining such actions.  
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

The Board recognizes the veteran may sincerely believe in the 
veracity of his claim, and is dissatisfied that the records 
and others' opinions do not concur with his own.  He and his 
friends are entirely competent to provide their observations.  
In the case of one friend, he has observed that the veteran 
had left leg complaints after service.
However, with regard to the issues in this case, the data are 
quite clear, and medical documentation and opinion, based on 
an accurate history, unequivocally does not support the 
opinions offered by the veteran without the qualifications to 
render such.   

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a back or left thigh disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.




ORDER
 
Service connection for disability of the left thigh (claimed 
as numbness) is denied.

Service connection for low back disability is denied.
 


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


